department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person uil code identification_number telephone number employer_identification_number se t eo- lrt egen r o y n i e o u z we have considered your request for rulings under sec_501 sec_509 and sec_513 of the internal_revenue_code acts n m y was formed as a non-stock non-profit corporation to establish and operate a blood banking facility in city a state x the internal_revenue_service recognized y as an organization described in sec_501 of the code and as a public charity under sec_509 y solicits the donation of blood from volunteer donors collects analyzes and processes the blood and supplies blood products to hospitals and outpatient facilities as well as improving and advancing the science and practice of blood transfusion therapy y operates under a license granted by the united_states food and drug administration fda to comply with fda regulations y developed appropriate management and information systems and therefore developed considerable expertise in such systems y’s amended articles of incorporation state that its purposes include a b c d soliciting and facilitating the donation of human blood by volunteer donors in state x states contiguous to state x and throughout the united_states analyzing and processing donated blood and supplying blood products to hospitals and outpatient treatment facilities in state x states contiguous to state x and throughout the united_states improving and advancing the science and practice of blood transfusion therapy in state x states contiguous to state x and throughout the united_states and managing human blood bank programs in state x states contiguous to state x and throughout the united_states x was incorporated as a non-stock non-profit organization to support the charitable educational and scientific activities of y of which x is the sole member the internal_revenue_service recognized x as an organization described in sec_501 of the code and as a supporting_organization under sec_509 x provides various services to y including policy-making long-range strategic planning accounting financial reporting marketing and public relations human resources legal and professional purchasing and billing and information_technology x is funded through payments from y for the services x provides to y x either distributes or loans its income to y or invests in assets that will ultimately be used to benefit y x does not hold any significant assets other than its membership interest in and loans to y the same people serve on the board_of directors and are senior officers of both x and y z is an unrelated non-stock non-profit corporation that was formed through a collaboration of hospitals in city b state y to ensure a safe and cost-effective alternative to the american red cross as a blood banking facility the internal_revenue_service recognized z as an organization described in sec_501 of the code and as a public charity under sec_509 on date a y entered into a three-year agreement with z management agreement’ under which y agreed to assist z in developing and operating a new blood banking facility in city b state y y agreed to manage z’s fda regulated blood banking and related activities at this facility until z is able to operate independently under its own fda license because z does not have its own fda license to operate a blood banking facility it operates under y's license the management agreement provides that as soon as reasonably practicable z will obtain its own fda license hire its own staff and be independently responsible for its operations and activities furthermore to facilitate a transition to independent operation y will prepare and submit to the board_of directors a transition plan that outlines how z will transition to independent operation under the management agreement y has total control_over all of z’s activities in accordance with fda regulations both parties agree that z will not take any_action or direct y to take any_action that would jeopardize y’s fda license y represents that if the fda finds a deviation as part of its inspection of z the penalty would be levied against y’s entire blood banking system furthermore y represents that it is unaware of any organization other than itself that allows another blood center to operate under its fda license n addition y states that it does not believe an integrated package of management services provided under an fda license is commercially available to z from any source other than y under the management agreement y provides z with various fda-related management clinical services and technology services y also provides z with access to all of y’s fda-mandated regulatory documents and policies and procedures as listed in the management agreement y receives compensation from z for providing these services y represents that the payment for services by z has declined since the inception of the contract based upon the continuing reduction of services provided by y x is not a party to the management agreement however x supports y in its performance of certain contractual obligations under the management agreement such as providing financial and budgetary reporting accounting marketing and public relations purchasing and billing and human resources services accordingly x will be providing services and receiving compensation attributable to the contract with z rulings requested of y's provision of services to z under the management agreement does not adversely affect either x’s or y’s current tax-exempt status as an organization described in sec_501 of the code y’s provision of services to z under the management agreement does not constitute an unrelated_trade_or_business to y and x’s provision of services to y does not constitute an unrelated_trade_or_business to x within the meaning of sec_513 of the code y’s income from the provision of services to z under the management agreement does not adversely affect its current status as a public charity described in sec_509 of the code y's provision of services to z under the management agreement does not adversely affect x’s current status as a supporting_organization under sec_509 of the code y’s provision of services to z under the management agreement does not adversely affect the ability of donors to either x or y to deduct contributions under sec_170 of the code sec_170 of the code provides a deduction for charitable_contributions to or for_the_use_of corporations organized under the laws of the united_states and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual if it is used within the united_states sec_501 of the code describes organizations that are organized and operated exclusively for charitable and other exempt purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides in part that the term private_foundation includes a domestic organization described in sec_501 other than an organization which normally receives more than one-third of its support in each taxable_year from gross_receipts from the performance of services in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 sec_509 provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is - i operated supervised or controlled by one or more organizations described in sec_509 or supervised or controlled in connection with one or more such organizations or ii iii operated in connection with one or more such organizations and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_2 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_513-1 of the regulations states that for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_66_323 1966_2_cb_216 held that a blood bank organized and operated to provide a community with facilities to collect store and distribute human blood may be recognized as exempt under sec_501 of the code however the sale of blood and blood products to commercial laboratories constitutes income from an unrelated_trade_or_business and is taxable under sec_511 revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption because the provision of these services constitute a trade_or_business ordinarily carried on for profit analysis ruling no operating a blood banking facility furthers an exempt_purpose under sec_501 of the code because it promotes the health of the community revrul_66_323 supra here y assists z in developing and operating a new blood banking facility in city b state y until z is able to operate independently under its own fda license y has total control_over all of z’s activities in accordance with fda regulations y provides z with various fda-related management and clinical services under y’s fda license as well as access to all of y’s fda mandated regulatory documents and policies and procedures the fda treats z as a collection and production site of y and any deviation from fda standards would negatively impact y's entire blood banking system not just the deviating center z will be considered a part of y’s operations until z is able to operate independently y’s establishment and operation of its fda licensed blood banking facility furthers its tax-exempt charitable purpose of promoting health the operation of a new fda licensed blood banking facility in another location will help meet the needs of that community and benefit the public therefore y’s provision of services to z under the management agreement will not adversely affect y’s current tax-exempt status as an organization described in sec_501 of the code and sec_1_501_c_3_-1 of the regulations since x will continue to support y in y’s performance of its obligations under the management agreement x will also continue to be described in sec_501 ruling no we concluded above that y’s operation of z’s blood banking facility furthers an exempt_purpose under sec_501 of the code because it promotes the health of the community the fda-mandated services that y provides to z under the management agreement constitute a unique package of related_services not otherwise available to z in particular these services are distinguishable from the commercial services provided by the organization described in revrul_72_369 supra which was formed to provide management and consulting services to unrelated exempt_organizations accordingly we conclude further that y’s services to z under the management agreement are substantially related to the achievement of y’s exempt purposes within the meaning of sec_1_513-1 of the regulations and do not constitute an unrelated_trade_or_business to y within the meaning of sec_513 of the code the exempt_purpose of x is to support the charitable educational and scientific activities of y the various management and administrative services x provides to y are substantially related to the achievement of x’s exempt_purpose within the meaning of sec_1_513-1 of the regulations therefore x’s provision of these services to y does not constitute an unrelated_trade_or_business to x within the meaning of sec_513 of the code ruling no public support under sec_509 of the code includes gross_receipts from the performance of services in an activity that is not an unrelated_trade_or_business within the meaning of sec_513 but only to the extent that the gross_receipts from any person in a year do not exceed the greater of dollar_figure or one percent of the organization’s support for that year we concluded above that y’s provision of services to z under the management agreement does not constitute an unrelated_trade_or_business to y within the meaning of sec_513 of the code thus the fees y receives from z for providing services to z under the management agreement constitute public support under sec_509 but only to the extent that the fees from z in any year do not exceed the greater of dollar_figure or one percent of y’s total support for that year ruling no the internal_revenue_service recognized x as an organization described in sec_501 of the code and as a supporting_organization under sec_509 by x providing various services to y x continues to be organized and operated to support or benefit y addition x continues to be supervised or controlled in connection with y an organization described in sec_509 of the code accordingly x continues to meet the requirements under sec_509 as a supporting_organization in ruling no we have concluded that y’s provision of services to z under the management agreement does not adversely affect either x’s or y’s current tax-exempt status under sec_501 of the code because x and y continue to be described in sec_170 donors may continue to deduct contributions to x and y in accordance with the law ruling sec_1 y’s provision of services to z under the management agreement does not adversely affect either x’s or y’s current tax-exempt status as an organization described in sec_501 of the code y’s provision of services to z under the management agreement does not constitute an unrelated_trade_or_business to y and x’s provision of services to y does not constitute an unrelated_trade_or_business to x within the meaning of sec_513 of the code y’s income from the provision of services to z under the management agreement does not adversely affect its current status as a public charity described in sec_509 of the code y’s provision of services to z under the management agreement does not adversely affect x’s current status as a supporting_organization under sec_509 of the code y's provision of services to z under the management agreement does not adversely affect the ability of donors to either x or y to deduct contributions under sec_170 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven b grodnitzky manager exempt_organizations technical group
